Name: 81/979/EEC: Commission Decision of 10 November 1981 amending Decision 78/742/EEC on the submission to the Commission of applications for assistance and claims for payment from the European Social Fund
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-12-15

 Avis juridique important|31981D097981/979/EEC: Commission Decision of 10 November 1981 amending Decision 78/742/EEC on the submission to the Commission of applications for assistance and claims for payment from the European Social Fund Official Journal L 360 , 15/12/1981 P. 0034 - 0034+++++( 1 ) OJ NO L 249 , 10 . 11 . 1971 , P . 54 . ( 2 ) OJ NO L 337 , 27 . 12 . 1977 , P . 1 . ( 3 ) OJ NO L 248 , 11 . 9 . 1978 , P . 1 . COMMISSION DECISION OF 10 NOVEMBER 1981 AMENDING DECISION 78/742/EEC ON THE SUBMISSION TO THE COMMISSION OF APPLICATIONS FOR ASSISTANCE AND CLAIMS FOR PAYMENT FROM THE EUROPEAN SOCIAL FUND ( 81/979/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2396/71 OF 8 NOVEMBER 1971 IMPLEMENTING THE COUNCIL DECISION OF 1 FEBRUARY 1971 ON THE REFORM OF THE EUROPEAN SOCIAL FUND ( 1 ) , AS AMENDED BY REGULATION ( EEC ) 2893/77 ( 2 ) , AND IN PARTICULAR ARTICLE 13 THEREOF , HAVING REGARD TO THE OPINION OF THE EUROPEAN SOCIAL FUND COMMITTEE , WHEREAS , SINCE THE ADOPTION OF COMMISSION DECISION 78/742/EEC ( 3 ) , IT APPEARS NECESSARY TO IMPROVE AND SUPPLEMENT THE FORMS USED FOR CLAIMS FOR PAYMENT , HAS ADOPTED THIS DECISION : ARTICLE 1 DECISION 78/742/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . ARTICLE 2 ( 2 ) IS DELETED . 2 . ARTICLE 3 IS REPLACED BY THE FOLLOWING : " ARTICLE 3 THE FORMS REFERRED TO IN ARTICLES 1 AND 2 SHALL BE SUBMITTED IN QUADRUPLICATE AND DULY COMPLETED IN TYPESCRIPT . THE FORMS SHALL BE SUPPLIED TO THE MEMBER STATES BY THE COMMISSION . " 3 . ANNEXES 10 AND 11 ARE REPLACED BY ANNEXES I AND II TO THIS DECISION . ANNEX 12 IS DELETED . ARTICLE 2 THIS DECISION SHALL APPLY TO CLAIMS FOR PAYMENT PRESENTED FROM 1 JANUARY 1982 ONWARDS . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 10 NOVEMBER 1981 . FOR THE COMMISSION IVOR RICHARD MEMBER OF THE COMMISSION